NONPRECEDENTIAL DISPOSITION
                    To be cited only in accordance with Fed. R. App. P. 32.1 
 

                    United States Court of Appeals
                                      For the Seventh Circuit 
                                      Chicago, Illinois 60604 
                                                   
                                    Submitted October 27, 2016* 
                                     Decided October 28, 2016 
                                                   
                                               Before 
 
                                     WILLIAM J. BAUER, Circuit Judge 
                      
                                     FRANK H. EASTERBROOK, Circuit Judge 
                      
                                     MICHAEL S. KANNE, Circuit Judge 
 
No. 16‐2544 

WANDA E. TORRENCE,                               Appeal from the United States District 
            Plaintiff‐Appellant,                 Court for the Northern District of Illinois, 
                                                 Eastern Division. 
            v.                                    
                                                 No. 15 C 6651 
COMCAST CORP.,                                    
            Defendant‐Appellee.                  Robert W. Gettleman, 
                                                 Judge. 
                                                  
                                       O R D E R 
                                               
       Wanda Torrence appeals from the district court’s judgment upholding a 
bankruptcy court’s dismissal of her adversary complaint. In that complaint, she asserted 
various tort and consumer‐protection claims based on Comcast’s violation of the stay 
that took effect automatically upon the filing of her bankruptcy petition. We affirm. 


                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐2544                                                                          Page 2 
 
         Torrence filed for Chapter 7 bankruptcy in September 2014, and she wrote on her 
“Schedule F” list of creditors that she owed Comcast $364 for cable, phone, and 
television services. The bankruptcy petition triggered an automatic stay that prohibited 
Comcast from engaging in “any act to collect” pre‐petition debts, see 11 U.S.C. 
§ 352(a)(6), so the company immediately credited her account with $328 (it did not 
credit $36 she was billed in advance for post‐petition services). She later amended her 
list of creditors to add $325 she owed Comcast for charges incurred through November. 
Her estate had no assets that could be distributed to creditors, so in January 2015 
the bankruptcy court discharged her debts and closed the case. 
 
         The following month, Torrence filed an adversary complaint against Comcast. 
She alleged that Comcast had violated the bankruptcy court’s automatic stay and 
discharge order, the Fair Debt Collection Practices Act, and the Fair Credit Billing Act 
by charging her for services she used after she filed for bankruptcy. She also alleged a 
state‐law claim for intentional infliction of emotional distress based on periodic 
interruptions in service she experienced while her bankruptcy was pending. 
 
         The court reopened Torrence’s bankruptcy sua sponte so it could consider her 
adversary complaint. But because Torrence had not served Comcast with the complaint, 
the court granted Comcast’s motion to dismiss the complaint without prejudice for lack 
of personal jurisdiction. The court agreed with Torrence, however, that Comcast should 
have credited her account by the full $364 she initially had sought to discharge, so it 
held Comcast in contempt of the automatic stay. The court awarded Torrence $36 in 
actual damages and $181 in punitive damages. Neither party appealed. 
 
         A week after the court dismissed Torrence’s adversary complaint, she filed a 
second adversary complaint against Comcast. This complaint raised the same claims as 
her previous one and added state‐law claims for fraud and breach of contract. And, 
once again, these claims were all based on conduct that occurred after Torrence filed for 
bankruptcy. 
 
         The bankruptcy court also dismissed this complaint. The court explained that it 
already had remedied Comcast’s initial violation of the automatic stay and that 
Torrence had not alleged any new violation of the automatic story or discharge order. 
And the court concluded that it lacked jurisdiction over Torrence’s tort and 
consumer‐protection claims—the claims neither “arose under” the bankruptcy code nor 
were “related to” the bankruptcy, as required by 28 U.S.C. § 1334(b). 
 
No. 16‐2544                                                                              Page 3 
 
        Torrence then moved for reconsideration, asserting, without elaboration, that the 
bankruptcy judge and Comcast’s attorney had mocked her and colluded to “dodge” her 
claims. The judge denied the motion, concluding that Torrence had not shown that the 
order of dismissal was erroneous. 
 
        Next Torrence appealed to the district court, where she reiterated the arguments 
she’d raised in the bankruptcy court and also accused the bankruptcy judge, for the first 
time, of not accommodating her hearing disability. The district court affirmed, 
explaining that Comcast had not violated the automatic stay or discharge injunction by 
billing her for services she used after filing for bankruptcy. Likewise, because 
Torrence’s tort and consumer‐protection claims all were based on post‐petition conduct, 
they were not part of the bankruptcy estate and thus were not, as Torrence alleged, 
“related to” the bankruptcy for purposes of the bankruptcy court’s jurisdiction. Finally, 
the district court acknowledged that the transcripts from the bankruptcy court revealed 
that “there were some problems with the court’s sound system,” but concluded that 
“the record reflects that the judge made every effort to accommodate plaintiff to ensure 
that she could and did participate.” 
 
        In this court Torrence first challenges the bankruptcy court’s conclusion that she 
failed to allege any plausible violation of the automatic stay or discharge order. 
She contends that because Comcast initially overbilled her by $36 after she filed for 
bankruptcy, the subsequent bills she received for post‐petition services were “invalid.” 
But the bankruptcy judge remedied Comcast’s initial violation by awarding Torrence 
five times the amount she had been overbilled, and her post‐petition debts were not 
discharged by the bankruptcy. See In re Ruben, 774 F.3d 1138, 1139 (7th Cir. 2014); 
11 U.S.C. §§ 301(b), 362(a), 727(b). Comcast was not, as Torrence seems to believe, 
obliged to provide her with free services while her bankruptcy was pending. 
 
        Torrence next disputes the bankruptcy court’s conclusion that it lacked 
subject‐matter jurisdiction over her consumer‐protection and tort claims. As Torrence 
sees it, the bankruptcy court should have allowed her to pursue those claims because 
they are “related to” the bankruptcy, see 28 U.S.C. § 1334(b). But a claim is only 
“related to” a bankruptcy if it is “likely to affect the debtor’s estate.” In re Heath, 
115 F.3d 521, 524 (7th Cir. 1997). And the bankruptcy code defines “estate” as the “legal 
or equitable interests of the debtor in property as of the commencement of the case.” 
See 11 U.S.C. § 541(a)(1) (emphasis added). Because Torrence’s tort and 
consumer‐protection claims all stem from conduct that she says occurred after she filed 
for bankruptcy, those claims are not a part of the bankruptcy estate. The bankruptcy 
No. 16‐2544                                                                              Page 4 
 
court thus correctly concluded that it lacked subject‐matter jurisdiction over her 
post‐petition claims. See In re Rockford Products Corp., 741 F.3d 730, 732 (7th Cir. 2013) 
(recognizing that “related‐to‐bankruptcy” jurisdiction is improper where bankruptcy 
has closed and creditors’ interests cannot be affected). 
 
       Finally, Torrence accuses the bankruptcy judge of refusing to accommodate her 
hearing disability and mocking her on account of her disability. She contends that she 
struggled to hear some of the proceedings after the headphones provided to her by the 
bankruptcy court malfunctioned. And she says that on one occasion the bankruptcy 
judge donned headphones himself, a gesture that she assumes must have been made to 
mock her. But Torrence waived these arguments by not developing them in the 
bankruptcy court. See Bell v. City of Chicago, No. 15‐2833, 2016 WL 4525236, at *5 (7th Cir. 
Aug. 30, 2016); Puffer v. Allstate Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012). And, in any 
event, Torrence’s allegations are baseless—our thorough review of the transcripts 
reveals that the judge treated her impartially and that she was able to hear well enough 
to participate in the proceedings meaningfully.   
 
                                                                                  AFFIRMED.